Title: To Thomas Jefferson from James Madison, 1 September 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada. Sepr. 1. 1805
                  
                  I recd. yesterday yours of the 25th. The letter from Turreau appeared to me as to you, in the light of a reprehensible intrusion in a case where this Govt. ought to be guided by its own sense of propriety alone. Whether it be the effect of an habitual air of superiority in his Govt. or be meant as a particular disrespect to us is questionable. The former cause will explain it, and the latter does not seem to be a probable cause. Be it as it may an answer breathing independence as well as friendship seems to be proper. And I inclose one to which that character was meant to be given. Just as I had finished it I was called on by Genl. Smith, and considering him both in a public & personal view entitled to such a confidence, I communicated the letter & answer, in order to have the benefit of the impressions made on his mind by both. He was not insensible to the improper tone of the former, but regarded it as a misjudged precaution agst proceedings which might be offensive to France & injurious to the harmony of the two Countries rather than any thing positively disrespectful to the U.S. With respect to Turreau’s part in the communication, he is entirely of that opinion. He says that Turreau speaks with the greatest respect and even affection towards the Administration; and such are the dispositions which it is certain he has uniformly manifested to me. With this impression as to the letter; he thought the answer tho’ due to its manner, was rather harder than was required by its intention. I suggested for consideration whether it ought to be softened; and if so whether it will be sufficiently & properly done by substituting, (in line 8th) for “the proper,” “a sufficient” before “untrue,” and by inserting before “left” (in line 12) the words “of course” or by some other equivalent changes. If these alterations be approved, and the answer be otherwise so, you can have them made & the letter forwarded thro’ Washington to Baltimore. For this purpose the date is left blank, that you may fill it suitably. If the letter should not appear proper without material alterations which cannot be made with the copy sent, you will please to send it back with the requisite instructions for a new one. You will observe that I have not expressed or particularly implied the non responsibility of the Nation for the proceedings of the State or other local authorities. Whilst it cannot be on one hand necessary to admit it, I think it would not be expedient, and might not even be correct, to deny it. Altho the Govt. of the U.S. may have no authority to restrain in such cases, the Foreign Govt. will not be satisfied with a reference to that feature in our Constitution, in case a real insult be offered to it; and such an insult seems possible. A State Legislature or City Corporation, might resolve & publish that Moreau had been barbarously treated, or that Bonaparte was a Usurper & Tyrant &c &c.
                  The more I reflect on the papers from Madrid, the more I feel the value of some eventual security for the active friendship of G.B. but the more I see at the same time the difficulty of obtaining it without a like security to her for ours. If she is to be bound, we must be so too, either to the same thing, that is, to join her in the war or to do what she will accept as equivalent to such an obligation. What can we offer? A mutual guaranty, unless so shaped as to involve us pretty certainly in her war would not be satisfactory. To offer commercial regulations, or concessions on points in the Law of nations, as a certain payment for aids which might never be recd. or required, would be a bargain liable to obvious objections of the most serious kind. Unless therefore some arrangement which has not occurred to me, can be devised, I see no other course than such an one as is suggested in my last letters. I have heard nothing from either of my Colleagues on the subject. Mr. Gallatin in returning the Spanish papers merely remarked that the business had not ended quite so badly as he had previously supposed, concuring in a remark I had made to him, that the instructions to Bowdoin would involved much delicacy.
                  “Moreau was visited by a Croud here; and it is said declined a public dinner with a promise to accept one on his return which wd. be about October. He did not call on me, & I did not see him. The fever is Still limited but very deadly in its attacks. The present rainy weather [has] giving it more activity. Mrs. M. is still on her bed, the apparatus of cure fixing her there. We hoped a few days ago that she would quickly be well; towards which such progress is made; but a small operation which could not be avoided, will detain us a little longer.
                  Yrs. always
                  
                     J. Madison 
                     
                  
               